     Case 2:20-cv-00254-SMJ     ECF No. 193    filed 08/20/21   PageID.5491 Page 1 of 39




1                                                                            FILED IN THE
                                                                         U.S. DISTRICT COURT
                                                                   EASTERN DISTRICT OF WASHINGTON


2                                                                   Aug 20, 2021
                                                                        SEAN F. MCAVOY, CLERK
3                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
4
     GILBERTO GOMEZ GARCIA, as an                No. 2:20-cv-00254-SMJ
5    individual and on behalf of all other
     similarly situated persons, and
6    JONATHAN GOMEZ RIVERA, as an                ORDER GRANTING IN PART
     individual and on behalf of all other       AND DENYING IN PART
7    similarly situated persons,                 MOTION FOR CLASS
                                                 CERTIFICATION
8                              Plaintiffs,

9                 v.

10   STEMILT AG SERVICES LLC,

11                             Defendant.

12

13         Before the Court is Plaintiffs’ Motion for Class Certification, ECF No. 63.

14   The Court heard oral argument in this matter and has considered the parties’ briefing

15   and exhibits. As defense counsel put it at the hearing, “[t]his case is an untidy

16   sprawling mess” of facts, procedural issues, and substantive law. Tr. (Aug. 4, 2021).

17   This is not “a simple case with a straightforward resolution.” Id. Nor, as the Court

18   will explain, does this case—which is plagued by individual issues—generally lend

19   itself to class-wide resolution. The Court thus declines to certify Plaintiffs’ three

20   proposed classes. However, as explained below, it does certify a subclass for a


     ORDER GRANTING IN PART AND DENYING IN PART MOTION FOR
     CLASS CERTIFICATION – 1
     Case 2:20-cv-00254-SMJ     ECF No. 193   filed 08/20/21   PageID.5492 Page 2 of 39




1    portion of Plaintiffs’ Farm Labor Contractor Act (FLCA) claims.

2                                    BACKGROUND

3    A.    Plaintiffs’ Claims

4          This case concerns Plaintiffs’ allegations that Defendant imposed a

5    productivity requirement that was not disclosed in the workers’ contracts,

6    discriminated against foreign H-2A workers, threatened to blackball them or force

7    them to leave the country, and did not pay them wages owed. Altogether, Plaintiffs’

8    Third Amended Complaint brings three claims under the Trafficking Victims’

9    Protection Act (TVPA) (18 U.S.C. §§ 1589(a)(3),(4) and 1592(a)), a claim under

10   the Washington Law Against Discrimination (WLAD) (Wash. Rev. Code §

11   49.60.180(3)), a breach of contract claim, FLCA claims (a single count alleging

12   violations of Wash. Rev. Code §§ 19.30.120(2), 19.30.110(5), 19.30.110(7)(h),

13   19.30.110(7), and 19.30.110(2)), a willful refusal to pay wages claim (Wash. Rev.

14   Code § 49.52.050(2)), and an alienage discrimination claim (42 U.S.C. § 1981).

15   ECF No. 171.

16         Plaintiffs’ claims arise from one or both of two H-2A Clearance Orders—

17   from January 2017 and August 2017—and the labor performed thereunder. ECF

18   No. 171. Neither contract included minimum production standards, although they

19   did require workers to “work at a sustained pace and make bona-fide efforts to work

20   efficiently and consistently that are reasonable under the climactic and other


     ORDER GRANTING IN PART AND DENYING IN PART MOTION FOR
     CLASS CERTIFICATION – 2
     Case 2:20-cv-00254-SMJ     ECF No. 193    filed 08/20/21   PageID.5493 Page 3 of 39




1    working conditions.” See ECF No. 97-1 at 17; ECF No. 97-2 at 15. The second

2    contract also provided:

3          If the Worker is consistently unable to perform their duties in a timely
           and proficient manner consistent with applicable industry standards,
4          considering all factors, they will be provided training in accordance
           with Employer’s progressive discipline standards, including verbal
5          instruction, written warnings, time off, or other coaching or instruction
           to teach the worker to work more efficiently. If performance does not
6          improve after coaching and several warnings, the Worker may be
           terminated. These standards are not linked to any specific productivity
7          measure and apply equally to if the Worker is working on an hourly
           and/or piece rate basis.
8

9    See ECF No. 97-2 at 20. Defendant used a uniform disclosure form, signed by Andy

10   Gale, Defendant’s General Manager. See ECF Nos. 69-15, 69-16. These forms did

11   not include a daily production standard or provide for discipline stemming from

12   failing to comply with any such standard. See ECF Nos. 69-15, 69-16. The 1,100

13   workers employed under the contracts worked at thirty-six orchards in three primary

14   areas: Tri-Cities, Mattawa, and Wenatchee/Quincy. See ECF No. 68-2.

15         During that time, Gale was Defendant’s General Manager, and Robin

16   Graham was his Assistant Operations Manager. Five area managers reported to

17   Gale and Graham. See ECF No. 68-6. One of the area managers, Juan Cuevas, has

18   described that:

19         Orchard management at Stemilt is fairly consistent at its different
           orchards. Each orchard is managed by a single ranch manager,
20         followed by one or more assistant managers (also referred to as a
           foreman). Under the assistant managers are supervisors. Supervisors

     ORDER GRANTING IN PART AND DENYING IN PART MOTION FOR
     CLASS CERTIFICATION – 3
     Case 2:20-cv-00254-SMJ     ECF No. 193    filed 08/20/21   PageID.5494 Page 4 of 39




1          oversee a handful of crews. Each crew is managed by a crew leader.
           Crews are comprised of 10-20 workers.
2
     ECF No. 69-17 at 3.
3
           Plaintiffs allege that after an upper management meeting in September 2017,
4
     Gale “blurted out that from now on all H-2A workers ‘had to pick three bins a day
5
     or they will go back to Mexico.” ECF No. 68-3 at 4; ECF No. 68-4 at 4. Graham
6
     added, “We don’t care what the variety is, it’s three bins a day.” ECF No. 68-3 at
7
     4; ECF No. 68-4 at 4. A few days later, Graham sent an email to all area managers,
8
     with the subject line “Please Review: New Policy,” stating in pertinent part:
9
           Beginning with our next pay period, all employees who have
10         completed the training period should be producing a minimum average
           of 3 bins in an 8hr shift. If employees do not fulfill this requirement,
11         they should be receiving a progressive disciplinary action due to not
           following the supervisor’s instructions, rather than low production.
12
           Can you please share this message with your supervisors and crew
13         bosses. Tomorrow we should begin to deliver this expectation to our
           pickers verbally in field meetings. It is important we structure these
14         discussions with a couple of points:

15            • Explain the background of the need for the change, the “why”,
              before we announce this policy.
16            • Let’s keep the tone of these meetings at a “coaching” level. We
              don’t want these to be confrontational.
17            • We need to recognize there are many who are doing a great job,
              we really appreciate that good job, but some are dragging the whole
18            group down.
              • When we talk to the groups, it is important that we talk around the
19            pace of harvest rather than production.

20


     ORDER GRANTING IN PART AND DENYING IN PART MOTION FOR
     CLASS CERTIFICATION – 4
     Case 2:20-cv-00254-SMJ     ECF No. 193    filed 08/20/21   PageID.5495 Page 5 of 39




1          If conditions arise that are out of the pickers control which keep them
           from reaching this minimum we should not discipline. Area managers
2          should review these write-ups.

3          Don’t hesitate to contact HR or me or Andy if you have any questions.

4    ECF No. 68-8 at 2 (emphasis in original).1 Cuevas asked Graham to confirm

5    whether the policy applied to all apple varieties, and Graham responded: “Yes. All

6    varieties. Just giving you guys another option for discipline.” ECF No. 68-9 at 2.

7          After the policy was put in place, Defendant’s HR division allegedly created

8    a uniform productivity warning form that was disseminated to all ranch managers.

9    ECF No. 68-3 at 5; ECF No. 68-4 at 5. The form purportedly stated that if a worker

10   received three warnings, they would be fired, sent back to Mexico, and become

11   ineligible to work for Defendant in the future. ECF No. 68-3 at 5; ECF No. 68-4 at

12   5.2 Plaintiffs claim that warnings “began flooding in” from the Tri-Cities and

13   Mattawa area orchards, and that the Wenatchee/Quincy orchards punished workers

14   who did not meet the productivity standards by requiring them to return to their

15   housing for the day. ECF No. 63 at 11–12 (citing ECF No. 68-3 at 5; ECF No. 68-

16
     1
        This policy was put into place despite Hernandez’s warning to “not use
17   productivity standards as a reason for disciplinary actions; it will be out of
     compliance [with H-2A regulations].” ECF No. 68-7 at 2.
18   2
       The H-2A workers’ visas “exclusively authorized them to work for Stemilt.” ECF
     No. 63 at 9. “Stemilt Human Resources staff, including the person responsible for
19   recruitment in Mexico, knew that H-2A workers were generally concerned about
     being fired because ‘it would result in them being blacklisted and not being able to
20   return as an H-2A worker to the United States.’” Id. (quoting ECF No. 68-3 at 5;
     ECF No. 68-4 at 5).

     ORDER GRANTING IN PART AND DENYING IN PART MOTION FOR
     CLASS CERTIFICATION – 5
     Case 2:20-cv-00254-SMJ    ECF No. 193    filed 08/20/21   PageID.5496 Page 6 of 39




1    4 at 5). Plaintiffs claim these warnings were disproportionately issued to H-2A

2    workers. ECF Nos. 118, 118-1.3 Plaintiffs also allege that ranch and orchard

3    managers “routinely threatened to fire and blacklist H-2A workers from future

4    employment in the United States if they failed to meet Stemilt’s unlawful daily

5    production standards.” ECF No. 63 at 12; see also ECF No. 68-14 at 3 (internal

6    investigation by Defendant noting allegations that supervisors threatened to send

7    workers back to Mexico and that a supervisor “walks around waving the corrective

8    action book in a threating manner”); see, e.g., ECF No. 68-11 (describing

9    implementation of the production standard at one of Defendant’s orchards). But

10   Defendant contends that Area Managers and Ranch Managers exercise discretion

11   and that each orchard’s response to Graham’s email differed. ECF No. 99 at 11; see

12   also ECF No. 96 at 14–15; ECF No. 102-23 at 5–6; ECF No. 102-24 at 6–8; ECF

13   No. 102-27 at 5–9. Defendant also contends that although many workers failed to

14   meet the three-bin-a-day standard, relatively few were written up or fired. ECF No.

15   99 at 11; see also ECF No. 104.

16         In addition to their claims regarding the alleged production quota policy,

17   Plaintiffs also allege that Defendant withheld updated work permits from class

18

19   3
       Defendant argues that because these statistics include all types of warnings, not
     just warnings for failing to comply with the productivity standards, they are not
20   persuasive. ECF No. 103. For the reasons explained below, the Court need not reach
     this issue to decide whether to certify Plaintiffs’ proposed classes.

     ORDER GRANTING IN PART AND DENYING IN PART MOTION FOR
     CLASS CERTIFICATION – 6
     Case 2:20-cv-00254-SMJ     ECF No. 193    filed 08/20/21   PageID.5497 Page 7 of 39




1    members to prevent them from leaving Defendant’s property. Plaintiffs claim that

2    Defendant received renewed work permits—for the August contract—at the end of

3    August, but Defendant instructed HR staff not to give them to H-2A workers to

4    prevent them from quitting. ECF No. 63 at 17; see also ECF No. 68-3 at 7; ECF

5    No. 68-4 at 7; ECF No. 68-18 at 4–5; ECF No. 69-3 at 7; ECF No. 69-11 at 3–4.

6          Plaintiffs also allege that supervisors “made disparaging comments regarding

7    the H-2A workers’ nationality,” including calling them “stupid Mexicans,” saying

8    that Mexicans were not good for anything, stating that because individuals were

9    from Arandas, Jalisco, Mexico, they were not good workers, and calling the H-2A

10   workers lazy. ECF No. 63 at 18.

11         Further, Plaintiffs allege that Defendant regularly transported H-2A workers

12   to other orchards via bus. When the bus arrived, the workers had to wait before

13   beginning work, and at the end of the day, they had to wait before being transported

14   back. ECF No. 63 at 19; see also ECF No. 66 at 8; ECF No. 67 at 7. These waits

15   could be up to an hour or more. ECF No. 63 at 19; see also ECF No. 66 at 8; ECF

16   No. 67 at 7. Workers were not paid for these waiting periods, as Defendant admits.

17   ECF No. 63 at 19; see also ECF No. 66 at 8; ECF No. 67 at 7; ECF No. 99 at 28.

18   B.    Fraud by Defendant’s Employees

19         Complicating matters in this case is a supposed scheme by two of

20   Defendant’s former employees. HR employee Elizabeth Hernandez and her


     ORDER GRANTING IN PART AND DENYING IN PART MOTION FOR
     CLASS CERTIFICATION – 7
     Case 2:20-cv-00254-SMJ        ECF No. 193   filed 08/20/21   PageID.5498 Page 8 of 39




1    assistant, Christina Medrano headed Defendant’s H-2A program, including

2    training, and recruitment. ECF No. 68-3 at 2; ECF No. 68-4 at 2. This role required

3    them to understand the legal requirements of the H-2A program. ECF No. 68-3 at

4    2; ECF No. 68-4 at 2. Medrano and Hernandez allegedly secretly created their own

5    H-2A vendor, H2Global. Hernandez requested that Defendant approve a new

6    vendor, Evergreen Agricultural Services, LLC, for H-2A visa processing. ECF No.

7    97 at 6. Defendant did so. Id. Evergreen in turn outsourced the work to H2Global—

8    thereby charging Defendant for work that it was paying them to perform as a part

9    of their job. See id. at 8.

10          Defendant contends that Hernandez would have closed-door meetings with

11   H-2A workers at odd hours, excluding Defendant’s other employees. They allege

12   she “told workers that they didn’t need to worry about how many bins they picked

13   because they were guaranteed to be paid a high hourly rate, regardless of how hard

14   they worked.” ECF No. 99 at 6–7. This, Defendant contends, caused lower

15   productivity than in other years. Id. at 7. And workers—including Plaintiff Gomez

16   Garcia—were “brazenly refusing to take instruction, saying instead that Ms.

17   Hernandez told them they didn’t need to work in a particular manner and/or that

18   their supervisor’s discipline didn’t matter because Ms. Hernandez would take care

19   of it.” Id. at 8; see also ECF No. 96 at 9; ECF No. 97 at 7.

20


     ORDER GRANTING IN PART AND DENYING IN PART MOTION FOR
     CLASS CERTIFICATION – 8
     Case 2:20-cv-00254-SMJ    ECF No. 193    filed 08/20/21   PageID.5499 Page 9 of 39




1          Hernandez and Medrano were eventually discovered and subsequently

2    terminated. ECF No. 97 at 8–9. On the night of their termination, Defendant asserts

3    that Plaintiff Gomez Rivera, along with declarant Jose Ramirez Garcia met with

4    Hernandez and one of Evergreens owners. ECF No. 99 at 14; ECF No. 102-4 at 32–

5    35. They then abandoned their employment with Defendant, along with other

6    workers, including Plaintiff Gomez Garcia. ECF No. 97 at 9. Although Defendant

7    offered to address any concerns, those workers refused. Id. at 10–11. Plaintiffs

8    argue that there is no evidence that they conspired with Hernandez and that they

9    met with union organizers after leaving Defendant’s employment. ECF No. 144 at

10   15. But they do not provide evidence for this contention, other than a Declaration

11   which the Court struck. See id; see also ECF Nos. 145, 168.

12                                LEGAL STANDARD

13         “A representative plaintiff may sue on behalf of a class when the plaintiff

14   affirmatively demonstrates the proposed class meets the four threshold

15   requirements of Federal Rule of Procedure 23(a): numerosity, commonality,

16   typicality, and adequacy of representation.” Sali v. Corona Reg’l Med. Ctr., 909

17   F.3d 996, 1002 (9th Cir. 2018), cert. dismissed, 139 S. Ct. 1651 (2019).

18   “Additionally, a plaintiff seeking certification under Rule 23(b)(3) must

19   demonstrate that ‘questions of law or fact common to class members predominate

20   over any questions affecting only individual members, and that a class action is


     ORDER GRANTING IN PART AND DENYING IN PART MOTION FOR
     CLASS CERTIFICATION – 9
     Case 2:20-cv-00254-SMJ      ECF No. 193   filed 08/20/21    PageID.5500 Page 10 of 39




1    superior to other available methods for fairly and efficiently adjudicating the

2    controversy.’” Id. (quoting Fed. R. Civ. P. 23(b)(3)).

3          “[B]efore certifying a class, the trial court must conduct a rigorous analysis

4    to determine whether the party seeking certification has met the prerequisites of

5    Rule 23.” Id. at 1004 (quoting In re Hyundai & Kia Fuel Econ. Litig., 881 F.3d 679,

6    690 (9th Cir. 2018), vacated on other grounds on reh’g en banc, 926 F.3d 539 (9th

7    Cir. 2019)). As the proponents of class certification, Plaintiffs must identify a path

8    to offering class-wide proof and provide sufficient evidence to establish their

9    claims. See Comcast Corp. v. Behrend, 569 U.S. 27, 33 (2013). The ultimate

10   decision to certify a class is within the Court’s discretion. See Vinole v.

11   Countrywide Home Loans, Inc., 571 F.3d 935, 944 (9th Cir. 2009).

12         A district court should normally not decide the merits of a factual or legal

13   dispute before it grants class certification. See Eisen v. Carlisle & Jacquelin, 417

14   U.S. 156, 177–78 (1974); United Steel, Paper & Forestry, Rubber, Mfg. Energy,

15   Allied Indus. & Serv. Workers Int’l Union v. ConocoPhillips Co., 593 F.3d 802,

16   808–09 (9th Cir. 2010). But a district court “must consider the merits [of class

17   members’      substantive     claims]     if   they        overlap   with    the Rule

18   23(a) requirements.” Ellis v. Costco Wholesale Corp. (“Ellis I”), 657 F.3d 970, 981

19   (9th Cir. 2011) (emphasis in original); see also Sali, 909 F.3d at 1005 (the Court

20


     ORDER GRANTING IN PART AND DENYING IN PART MOTION FOR
     CLASS CERTIFICATION – 10
     Case 2:20-cv-00254-SMJ      ECF No. 193     filed 08/20/21   PageID.5501 Page 11 of 39




1    “need only consider material sufficient to form a reasonable judgment” as to these

2    requirements (internal quotation omitted)).

3                                        DISCUSSION

4          Plaintiffs’ class certification attempt has several fatal flaws. Foremost, they

5    cannot meet Rule 23(a)(3)’s typicality requirement or Rule 23(b)(3)’s

6    predominance requirement for most of their claims. Because Plaintiffs’ bid for class

7    certification fails on these grounds, the Court need not address the other Rule 23

8    requirements as to those claims. However, as explained below, the Court certifies a

9    small subset of Plaintiffs’ FLCA claims under Section 19.30.110(7). The Court thus

10   discusses each requirement in turn as to those claims.

11   A.    Typicality

12         Fed. R. Civ. P. 23(a)(3) requires that the claims or defenses of the named

13   representatives be typical of those of the class, in order to protect the interests of all

14   class members. Typicality is met if the representative plaintiffs’ claims arise from

15   the same practice or course of events as those of the class members. Stearns v.

16   Ticketmaster Corp., 655 F.3d 1013, 1019 (9th Cir. 2011), abrogated on other

17   grounds by Comcast Corp., 569 U.S. 27. Courts consider “whether other members

18   have the same or similar injury, whether the action is based on conduct which is not

19   unique to the named plaintiffs, and whether other class members have been injured

20   by the same course of conduct.” Torres v. Mercer Canyons Inc., 835 F.3d 1125,


     ORDER GRANTING IN PART AND DENYING IN PART MOTION FOR
     CLASS CERTIFICATION – 11
     Case 2:20-cv-00254-SMJ     ECF No. 193     filed 08/20/21   PageID.5502 Page 12 of 39




1    1141 (9th Cir. 2016) (quoting Hanon v. Dataproducts Corp., 976 F.2d 497, 508 (9th

2    Cir. 1992)).

3          “Ultimately, representatives’ class claims are typical if they are ‘reasonably

4    co-extensive with those of absent class members; they need not be substantially

5    identical.’” Rosas v. Sarbanand Farms, LLC, 329 F.R.D. 671, 686 (W.D. Wash.

6    2018) (quoting Hanlon v. Chrysler Corp., 150 F.3d 1011, 1020 (9th Cir. 1998)).

7    “The commonality and typicality requirements . . . ‘tend to merge.’” Meyer v.

8    Portfolio Recovery Assocs. LLC, 707 F.3d 1036, 1041 (9th Cir. 2012) (quoting Wal-

9    Mart Stores, Inc. v. Dukes, 564 U.S. 338, 349 n.5 (2011)).

10         1.       FLCA Disclosure Claims

11         Plaintiffs assert, in a single cause of action, that Defendant violated five

12   subsections of the FLCA, Wash. Rev. Code §§ 19.30.120(2), 19.30.110(5),

13   19.30.110(7)(h), 19.30.110(7), and 19.30.110(2).

14         Relevant here, Section 19.30.110 requires every farm labor contractor to “(2)

15   [d]isclose to every person with who he or she deals in the capacity of a farm labor

16   contractor the amount of his or her bond and the existence and amount of any claims

17   against the bond,” to “(5) [c]omply with the terms and provisions of all legal and

18   valid agreements and contracts entered into between the contractor in the capacity

19   of a farm labor contractor and third persons,” and to “(7) . . . furnish to each worker,

20   at the time of hiring, recruiting, soliciting, or supplying, whichever occurs first, a


     ORDER GRANTING IN PART AND DENYING IN PART MOTION FOR
     CLASS CERTIFICATION – 12
     Case 2:20-cv-00254-SMJ     ECF No. 193    filed 08/20/21   PageID.5503 Page 13 of 39




1    written statement in English and any other language common to workers who are

2    not fluent or literate in English,” including “(h) [t]he name and address of the owner

3    of all operations, or the owner’s agent, where the worker will be working as a result

4    of being recruited, solicited, supplied, or employed by the farm labor contractor.”

5           Section 19.30.120(2) prohibits farm labor contractors from “[m]ak[ing] or

6    caus[ing] to be made, to any person, any false, fraudulent, or misleading

7    representation, or publish or circulate or cause to be published or circulated any

8    false, fraudulent, or misleading information concerning the terms or conditions or

9    existence of employment at any place or places, or by any person or persons, or of

10   any individual or individuals.”

11          Under FLCA, a farm labor contractor is “any person, or his or her agent or

12   subcontractor, who, for a fee, performs any farm labor contracting activity.” Wash.

13   Rev. Code § 19.30.010(5). “‘Farm labor contracting activity’ means recruiting,

14   soliciting,   employing,    supplying,    transporting,    or   hiring    agricultural

15   employees.” Wash. Rev. Code § 19.30.010(4).

16          Defendant argues that named Plaintiffs were given proper FLCA disclosures,

17   and thus their non-existent claims under Sections 19.30.110(2), 19.30.110(7)(h),

18   and 19.30.110(7) (“FLCA Disclosure Claims”) are not typical of the claims of the

19   class. “That a suit may be a class action adds nothing to the question of standing,

20   for even named plaintiffs who represent a class must allege and show that they


     ORDER GRANTING IN PART AND DENYING IN PART MOTION FOR
     CLASS CERTIFICATION – 13
     Case 2:20-cv-00254-SMJ     ECF No. 193    filed 08/20/21   PageID.5504 Page 14 of 39




1    personally have been injured, not that injury has been suffered by other, unidentified

2    members of the class to which they belong.” Spokeo, Inc. v. Robins, 136 S. Ct. 1540,

3    1547 n.6 (2016) (internal quotation and alteration omitted). Plaintiffs must show

4    that they have suffered an injury in fact “for each claim that they press and for each

5    form of relief that they seek.” TransUnion LLC v. Ramirez, 141 S. Ct. 2190, 2208

6    (2021); see also Lujan v. Defenders of Wildlife, 504 U.S. 555, 561 (1992).

7                 a.     Workers Who Worked Only on the Second Contract

8          First, the Court finds that named Plaintiffs do not have standing to assert

9    FLCA Disclosure Claims on behalf of those workers who only worked on the

10   second H-2A contract. Plaintiffs claim that those workers received a disclosure for

11   the second contract, but that the disclosure was deficient. On the other hand,

12   Plaintiffs claim that workers who worked under both contracts received a disclosure

13   only at the time of the first contract and should have received a second disclosure

14   under the second contract. See Tr. (Aug. 4, 2021); see also ECF Nos. 96-10, 96-11.

15   Even though the disclosures given at the time of each contract were identical, this

16   key difference between the claims of the two subsets of workers make named

17   Plaintiffs atypical representatives. See Tr. (Aug. 4, 2021); see also Gen. Tel. Co. of

18   Sw. v. Falcon, 457 U.S. 147, 159 (1982) (declining to allow a “wholesale expansion

19   of class action litigation” to an “across-the-board attack.”). Their claims are not

20


     ORDER GRANTING IN PART AND DENYING IN PART MOTION FOR
     CLASS CERTIFICATION – 14
     Case 2:20-cv-00254-SMJ      ECF No. 193     filed 08/20/21   PageID.5505 Page 15 of 39




1    “reasonably co-extensive.” Rosas, 329 F.R.D. at 686 (quoting Hanlon, 150 F.3d at

2    1020).

3                 b.     Workers Who Worked Under Both Contracts

4          The Court next turns to whether named Plaintiffs have standing to assert their

5    FLCA Disclosure Claims on behalf of those workers who worked under both

6    contracts. Defendant argues that Plaintiffs’ FLCA Disclosure Claims are legally and

7    factually baseless, as well as time barred. See ECF No. 189 at 2. The Court has

8    previously ruled that FLCA Disclosure Claims arising out of the first H-2A contract

9    are time-barred. See ECF No. 153 at 7. Accordingly, Plaintiffs’ claims related to the

10   substance of the FLCA disclosure that they did receive at the time of the first

11   contract are time barred. See ECF Nos. 96-10, 96-11.

12         Yet those FLCA Disclosure Claims, specifically those under Section

13   19.30.110(7), which arise out of Plaintiffs’ claims that they should have received a

14   second disclosure at the time of the second contract are not time barred. Plaintiffs

15   argue that whether or not Defendant was required to provide a second disclosure is

16   a merits questions better resolved after certification, at the motion for summary

17   judgment stage. See ECF No. 190 at 2. Defendant responds that the Court’s

18   “rigorous analysis” requires it to consider the merits on issues such as these. ECF

19   No. 189 at 4 (citing Comcast Corp., 569 U.S. at 34 (requiring “precisely that

20   inquiry” at the class certification stage)); see also Ellis I, 657 F.3d at 981 (A district


     ORDER GRANTING IN PART AND DENYING IN PART MOTION FOR
     CLASS CERTIFICATION – 15
     Case 2:20-cv-00254-SMJ      ECF No. 193      filed 08/20/21   PageID.5506 Page 16 of 39




1    court “must consider the merits [of class members’ substantive claims] if they

2    overlap with the Rule 23(a) requirements.” (emphasis in original)).

3          As to this claim, though, Plaintiffs have standing to assert this admittedly

4    novel legal theory. Although they may not eventually prevail, the claims of all

5    workers who worked under both contracts are co-extensive, given that Defendant

6    admits that it did not provide a second disclosure to any worker who worked under

7    both contracts. See East Tex. Motor Freight Sys. v. Rodriguez, 431 U.S. 395, 403–

8    04 (1977) (proposed representative must “possess the same interest and suffer the

9    same injury” as the class members). Either all the workers who worked under both

10   contracts suffered an injury, or none did.

11         Thus, for this narrow subset of Plaintiffs’ FLCA Disclosure Claims, the Court

12   declines to bar certification on this ground, and declines to reach the merits of these

13   claims at the class certification stage.

14         2.     Unique Defenses

15         Defendant next argues that named Plaintiffs will be subject to unique cross-

16   examination that prevent them from adequately representing the interests of the

17   class and make them atypical representatives. “[W]hen named plaintiffs are subject

18   to unique defenses which could skew the focus of the litigation, district courts

19   properly exercise their discretion in denying class certification.” Alaska v. Suburban

20   Propane Gas Corp., 123 F.3d 1317, 1321 (9th Cir. 1997); see also Hanon, 976 F.2d


     ORDER GRANTING IN PART AND DENYING IN PART MOTION FOR
     CLASS CERTIFICATION – 16
     Case 2:20-cv-00254-SMJ     ECF No. 193    filed 08/20/21   PageID.5507 Page 17 of 39




1    at 508; Koos v. First Nat’l Bank of Peoria, 496 F.2d 1162, 1164 (7th Cir.1974)

2    (“Where it is predictable that a major focus of the litigation will be on an arguable

3    defense unique to the named plaintiff or a small subclass, then the named plaintiff

4    is not a proper class representative.”); Gary Plastic Packaging Corp. v. Merrill

5    Lynch, Pierce, Fenner & Smith, Inc., 903 F.2d 176, 180 (2d Cir.1990), abrogated

6    on other grounds by Microsoft Corp. v. Baker, 137 S. Ct. 1702, 1712 n. 8 (2017);

7    J.H. Cohn & Co. v. Am. Appraisal Assocs., 628 F.2d 994, 999 (7th Cir.1980)

8    (“[E]ven an arguable defense peculiar to the named plaintiff or a small subset of the

9    plaintiff class may destroy the required typicality of the class as well as bring into

10   question the adequacy of the named plaintiff's representative.”). But “[s]imply

11   asserting an affirmative defense, without more, does not undermine typicality.”

12   Kihn v. Bill Graham Archives, LLC, 445 F. Supp. 3d 234, 247 (N.D. Cal. 2020),

13   petition granted, No. 20-80076, 2020 U.S. App. LEXIS 38481 (9th Cir. Dec. 9,

14   2020).

15         The unusual backstory in this case, Defendant argues, makes named Plaintiffs

16   atypical class representatives. As described above, Defendant alleges that two of its

17   employees, Hernandez and Medrano, defrauded Defendant by outsourcing the work

18   for which Defendant paid them to a company which they started for the sake of the

19   scheme. Defendant also alleges that certain workers, including named Plaintiffs,

20   had an especially close relationship with Hernandez and Medrano—and for that


     ORDER GRANTING IN PART AND DENYING IN PART MOTION FOR
     CLASS CERTIFICATION – 17
     Case 2:20-cv-00254-SMJ    ECF No. 193    filed 08/20/21   PageID.5508 Page 18 of 39




1    reason have interests contrary to the class members. Defendant argues that this

2    “subset either conspired to or was manipulated into abandoning their employment

3    with the perpetrators of an elaborate scheme to defraud Stemilt.” ECF No. 99 at 30.

4    They add that “substantial evidence” ties Plaintiff Gomez Garcia to Hernandez after

5    the termination, and that Plaintiff Gomez Rivera coordinated with Hernandez and

6    Evergreen to illegally obtain employment in the United States. Id. at 30–31; see

7    also id. at 8 n.1; ECF No. 93 at 2–3 (Ana Guerrero, one of Defendant’s employees

8    remembers Plaintiff Gomez Rivera saying that the workers “only had to listen to

9    our Human Resources manager, Elizabeth Hernandez,” and that he encouraged

10   other workers to work slower); ECF No. 102-28 at 4 (Plaintiff Gomez Rivera met

11   privately with Hernandez and was rude to other staff, saying Hernandez “would

12   always find work for them no matter what they did”).4 When named Plaintiffs left

13   their employment with Defendant, Defendant contends they began to work for

14   Evergreen. See ECF No. 99 at 14; see also ECF No. 98-2 at 47; ECF No. 102-4 at

15   32–39.

16

17
     4
       Defendant also contends that its investigation of these connections has been
18   stymied by the fact that Plaintiff Gomez Garcia has thrown away three of his phones
     since 2016, his current phone has been damaged, and he has not preserved his
19   communications after retaining counsel in October 2017. ECF No. 99 at 31 (citing
     ECF No. 98-1 at 12–13). Similarly, Defendant contends that Plaintiff Gomez Rivera
20   sold his cell phone at approximately the same time he retained counsel in this case.
     Id. (citing ECF No. 98-2 at 61–63).

     ORDER GRANTING IN PART AND DENYING IN PART MOTION FOR
     CLASS CERTIFICATION – 18
     Case 2:20-cv-00254-SMJ     ECF No. 193    filed 08/20/21   PageID.5509 Page 19 of 39




1          The Court determines that Defendant’s contentions are arguable and finds

2    these issues relevant to the claims asserted by the TVPA class and to the FLCA

3    claims under Sections 19.30.110(5) and 19.30.120(2) (“FLCA Contract Claims”).

4    The circumstances under which Plaintiffs left Defendant’s employment and

5    evidence regarding their productivity may undermine named Plaintiffs’ contentions

6    under these claims, which are explained more thoroughly below. Plaintiffs will

7    likely be subjected to cross-examination about these issues that do not apply to other

8    members of the class. This will likely “skew the focus of the litigation.” Alaska,

9    123 F.3d at 1321. Thus, Plaintiffs are not typical or adequate representatives as to

10   those claims. But the Court does not find these unique defenses and subjects of

11   cross-examination relevant to the wait-time claims or the remaining FLCA

12   Disclosure Claims, and so concludes that named Plaintiffs are adequate and typical

13   representatives for those claims.

14   B.    Predominance

15         Rule 23(b)(3) requires a court finding that “the questions of law or fact

16   common to class members predominate over any questions affecting only individual

17   members.” Fed. R. Civ. P. 23(b)(3). “Rule 23(b)(3)’s predominance inquiry is ‘far

18   more demanding’ than Rule 23(a)’s commonality requirement.” Sali, 909 F.3d at

19   1008 (quoting Amchem Prods., Inc. v. Windsor, 521 U.S. 591, 624 (1997)). “When

20   evaluating predominance, ‘a court has a duty to take a close look at whether common


     ORDER GRANTING IN PART AND DENYING IN PART MOTION FOR
     CLASS CERTIFICATION – 19
     Case 2:20-cv-00254-SMJ     ECF No. 193    filed 08/20/21   PageID.5510 Page 20 of 39




1    questions predominate over individual ones,’ and ensure that individual questions

2    do not ‘overwhelm questions common to the class.’” Id. (quoting In re Hyundai, 881

3    F.3d at 691). “The main concern of the predominance inquiry under Rule 23(b)(3)

4    is ‘the balance between individual and common issues.’” Id. (quoting Wang v.

5    Chinese Daily News, Inc., 737 F.3d 538, 545–46 (9th Cir. 2013)).

6          1.     TVPA Class

7                 a.     TVPA Claims One and Two

8          The TVPA prohibits a person from obtaining labor or services through

9    “abuse or threatened abuse of law or legal process . . . in any manner or for any

10   purpose for which the law was not designed, in order to exert pressure on another

11   person to cause that person to take some action or refrain from taking some action.”

12   18 U.S.C. § 1589(a)(3), (c)(1). It also prohibits a person from providing or obtaining

13   labor or services through use of “any scheme, plan, or pattern intended to cause the

14   person to believe that, if that person did not perform such labor or services, that

15   person or another person would suffer serious harm or physical restraint.” 18 U.S.C.

16   § 1589(a)(4). The TVPA defines “serious harm” as “any harm, whether physical or

17   nonphysical, . . . that is sufficiently serious, under all the surrounding

18   circumstances, to compel a reasonable person of the same background and in the

19   same circumstances to perform or to continue performing labor or services in order

20   to avoid incurring that harm.” 18 U.S.C. § 1589(c)(2).


     ORDER GRANTING IN PART AND DENYING IN PART MOTION FOR
     CLASS CERTIFICATION – 20
     Case 2:20-cv-00254-SMJ      ECF No. 193     filed 08/20/21   PageID.5511 Page 21 of 39




1          Plaintiffs allege that Robin Graham’s September 2017 email established

2    Defendant’s policy that each employee pick an average of three bins per day, and

3    that issues related to this common policy predominate over individual issues. ECF

4    No. 63 at 28. Defendant responds that the email vested discretion with individual

5    supervisors, and so the email does not present evidence of a common answer. “On

6    its face, of course, [a policy of vesting discretion in regional supervisors] is just the

7    opposite of a uniform employment practice that would provide the commonality

8    needed for a class action; it is a policy against having uniform employment

9    practices.” Wal-Mart Stores, Inc., 564 U.S. at 355 (emphasis in original).

10         The email directs “progressive disciplinary action due to not following the

11   supervisor’s instructions, rather than low production,” if the standard was not met.

12   ECF No. 68-8 at 2 (emphasis omitted). It directed the supervisors, crew bosses and

13   managers to verbally inform workers of the new expectations the next day by

14   explaining the “why” of the policy. Id. The email directed that the supervisors keep

15   the “tone . . . at a ‘coaching’ level” and to avoid being “confrontational.” Id. The

16   email also directs that “[i]f conditions arise that are out of the pickers[’] control

17   which keep them from reaching this minimum,” they should not discipline the

18   workers. Id. On its face, this email gives supervisors discretion to enforce the policy

19   as they saw appropriate.

20


     ORDER GRANTING IN PART AND DENYING IN PART MOTION FOR
     CLASS CERTIFICATION – 21
     Case 2:20-cv-00254-SMJ    ECF No. 193    filed 08/20/21   PageID.5512 Page 22 of 39




1             Plaintiffs have presented evidence that Graham’s email establishes a

2    common policy from upper management. For example, Plaintiffs present evidence

3    that Gale said, after an upper management meeting, that H-2A workers “had to pick

4    three bins a day or they will go back to Mexico” and that human resources prepared

5    a productivity write-up document for enforcement of this policy by ranch managers.

6    ECF No. 68-4 at 4–5. They emphasize that the H-2A contracts did not contain daily

7    production standards. See ECF Nos. 97-1; ECF No. 97-2; see also ECF Nos. 69-15,

8    69-16.

9          Defendant argues that “even if the Court accepted Plaintiffs’ contention that

10   the September 22 email created a uniform policy upon which Plaintiffs’ claims

11   might be productively litigated together, the issue of each manager’s

12   implementation—to the extent, if any, that it was implemented at all—of that policy

13   across each of Stemilt’s orchards would predominate this litigation.” ECF No. 99

14   at 23. Defendant contends that the policy vested discretion in supervisors at each

15   orchard. ECF No. 99 at 11; see also ECF No. 96 at 3; ECF No. 105 at 4. Plaintiffs

16   point to declaration testimony of Juan Cuevas, an area manager, who described that:

17         Orchard management at Stemilt is fairly consistent at its different
           orchards. Each orchard is managed by a single ranch manager,
18         followed by one or more assistant managers (also referred to as a
           foreman). Under the assistant managers are supervisors. Supervisors
19         oversee a handful of crews. Each crew is managed by a crew leader.
           Crews are comprised of 10-20 workers.
20


     ORDER GRANTING IN PART AND DENYING IN PART MOTION FOR
     CLASS CERTIFICATION – 22
     Case 2:20-cv-00254-SMJ      ECF No. 193     filed 08/20/21   PageID.5513 Page 23 of 39




1    ECF No. 69-17 at 3. But this testimony provides little. Cuevas’s description shows

2    that the hierarchal structure was consistent between orchards—not the management

3    style, policies, or other day-to-day realities.

4          Defendant also points to the “generalized anecdotes from a handful of

5    workers that they allege are representative of the class as a whole.” Id. at 24 (citing

6    ECF Nos. 66–69). Defendant argues that the anecdotes are contradicted by

7    declarations from other workers, are generic, represent a limited geographical area,

8    and contain internal inconsistencies. Id. at 24–25. Using “representative testimony”

9    or “aggregate proof” is not appropriate to establish class-wide liability where the

10   violations “are not consistent across members of the putative class.” See Saucedo v.

11   NW Mgmt. & Realty Servs., 290 F.R.D. 671, 680 (E.D. Wash. 2013).5 In Saucedo,

12   Plaintiffs alleged a “general policy” or “common practice” of “cheat[ing] workers

13   out of wages owed to them” by lowering promised wage rates, shorting hours or

14   productivity, and issuing false paystubs. Id. at 678. They supported their contentions

15   with declarations from current and former workers. Id. at 679. The court noted that

16   “the allegations arise from multiple incidents spanning approximately three years—

17   each of which involved a unique misrepresentation.” Id. In Saucedo, the

18

19
     5
      Saucedo analyzes this issue under the commonality requirement. See Saucedo, 290
20   F.R.D. at 680. But for the reasons explained, the same analysis can be applied to
     the predominance element in this case.

     ORDER GRANTING IN PART AND DENYING IN PART MOTION FOR
     CLASS CERTIFICATION – 23
     Case 2:20-cv-00254-SMJ    ECF No. 193    filed 08/20/21   PageID.5514 Page 24 of 39




1    misrepresentations were made by a single individual. Here, the policy and alleged

2    discrimination were implemented by supervisors across thirty-six orchards.

3          Plaintiffs contend that Defendant’s arguments amount to asking this Court to

4    believe Defendant’s worker declarations over Plaintiffs’. ECF No. 144 at 8. They

5    urge the Court not to “conduct a mini-trial.” Id. To the extent Defendant asks this

6    Court to weigh the declarations, the Court agrees with Plaintiffs. But the existence

7    of worker declarations undermining Plaintiffs’ claims also undermines their

8    uniformity, and thus predominance, contentions. Plaintiffs’ contend that their

9    declarations “include[] consistent recitations of the threats, discipline, and

10   mistreatment of class members,” ECF No. 144 at 10. But Plaintiffs must do more

11   than provide “aggregate proof,” especially given the large number of orchards

12   where putative class members worked. See Saucedo, 290 F.R.D. at 680.

13         The issue of the implementation of the policy would predominate this

14   litigation. This is different from Rosas, in which the Court found the predominance

15   requirement met for the TVPA claims because class-wide proof could determine

16   whether a “reasonable person in the same circumstances would be compelled to

17   continue to work.” See Rosas, 329 F.R.D. at 689. Given that declarants do not have

18   knowledge of Defendant’s practices at orchards other than those at which they

19   work, and given the declarations provided by Defendant which contradict the

20   experiences described by Plaintiffs’ evidence, significant individual inquiries will


     ORDER GRANTING IN PART AND DENYING IN PART MOTION FOR
     CLASS CERTIFICATION – 24
     Case 2:20-cv-00254-SMJ     ECF No. 193     filed 08/20/21   PageID.5515 Page 25 of 39




1    be required to litigate these claims.6 As Plaintiffs described at the hearing, their

2    evidence shows that “this new policy, on the ground level, turned in to threats to

3    send the workers back to Mexico and blacklist them for future employment if they

4    didn’t meet the bin minimum.” Tr. (Aug. 4, 2021). Here, a “ground-level” inquiry

5    will be required, and “individual questions . . . ‘overwhelm questions common to

6    the class.’” See Sali, 909 F.3d at 1008 (quoting In re Hyundai & Kia Fuel Econ.

7    Litig., 881 F.3d at 691). A rigorous analysis does not allow the Court to conclude

8    that the predominance requirement is met for these TVPA claims.

9                 b.     Breach of Contract Claims

10         In this case, Defendant’s August H-2A contracts provided that “[w]orkers

11   must work at a sustained, vigorous pace and make bona-fide efforts to work

12   efficiently and consistently that are reasonable under the climatic and all other

13   working conditions.” ECF No. 68-2 at 15. But Plaintiffs allege that Defendant later

14   implemented a three-bin-per-day policy, as described above, in violation of the

15   contract. For the reasons explained in the prior section, Plaintiffs have not met their

16   burden of showing the predominance requirement is met as to their breach of

17   contract claims.

18

19   6
       The Court also declines to carve out a subclass as to these claims. Even if common
     issues predominate for a subset of the class, such as those workers in the Pasco
20   region or those who worked at a certain orchard, class certification fails in any event
     because named Plaintiffs are not typical representatives. See infra.

     ORDER GRANTING IN PART AND DENYING IN PART MOTION FOR
     CLASS CERTIFICATION – 25
     Case 2:20-cv-00254-SMJ    ECF No. 193    filed 08/20/21   PageID.5516 Page 26 of 39




1                 c.    WLAD and Section 1981 Claims

2          WLAD prohibits employers from discriminating against a person in their

3    terms or conditions of employment based on race or national origin.7 Wash. Rev.

4    Code § 49.60.180(3). A hostile work environment claim under WLAD requires the

5    plaintiff to establish that the alleged “harassment (1) was unwelcome, (2) was

6    because of a protected characteristic, (3) affected the terms or conditions of

7    employment, and (4) is imputable to the employer.” Blackburn v. State Dep't of Soc.

8    & Health Servs., 375 P.3d 1076, 1081 (Wash. 2016).

9          Plaintiffs allege that Defendant created a hostile work environment in

10   violation of Revised Code of Washington § 49.60.180(3) when “its supervisors at

11   the various orchards threatened to send the workers back to Mexico, told them to

12   go back to Mexico, and focused 98% of their discipline on H-2A workers.” ECF

13   No. 63 at 18. Similarly, Plaintiffs’ alienage discrimination claim under 42 U.S.C. §

14   1981 asserts that Defendant had a common practice of mistreating its H-2A

15   workforce on the basis of alienage. See ECF No. 134 at 4.

16         These claims appear to present more individual issues than class-wide issues.

17   In fact, as described above, Plaintiffs claim that the hostile work environment was

18   created by threats from “supervisors at the various orchards” and disproportionate

19
     7
       The parties disagree over whether a claim of discrimination based on visa status
20   qualifies as national origin discrimination under WLAD. The Court need not reach
     the issue here.

     ORDER GRANTING IN PART AND DENYING IN PART MOTION FOR
     CLASS CERTIFICATION – 26
     Case 2:20-cv-00254-SMJ      ECF No. 193     filed 08/20/21   PageID.5517 Page 27 of 39




1    discipline. ECF No. 63 at 18. Although Plaintiffs have presented some evidence that

2    Defendant’s culture of threats, emanating from upper management, was pervasive,

3    see ECF No. 68-3 at 4, in the absence of a “policy” of discrimination, much of

4    Plaintiffs’ proof will need to be decentralized and individual. For example, for

5    Plaintiffs’ WLAD claims, proof that any discrimination “affected the terms or

6    conditions of employment” would have to come from each orchard. See Blackburn,

7    375 P.3d at 1081; see also Gen. Bldg. Contractors Ass’n, Inc. v. Penn., 458 U.S.

8    375, 391 (1982) (Section 1981 plaintiffs must show intentional discrimination,

9    rather than disparate impact). Unless Plaintiffs can address this, the

10   “disproportionate discipline” aspects of Plaintiffs discrimination claims appear to

11   present predominant individual issues. There is no “evidence of a single, common

12   policy of discrimination” that will “resolve significant issues with respect to the class

13   as a whole.” See Parra v. Bashas’, Inc., 291 F.R.D. 360, 390–93 (D. Ariz. 2013).

14           Given the rigorous class certification standards, Plaintiffs have not met their

15   burden in showing common issues predominate for these claims. See Sali, 909 F.3d

16   at 1004. Again, “individual questions . . . ‘overwhelm questions common to the

17   class.’” See id. at 1008 (quoting In re Hyundai & Kia Fuel Econ. Litig., 881 F.3d at

18   691).

19   //

20   //


     ORDER GRANTING IN PART AND DENYING IN PART MOTION FOR
     CLASS CERTIFICATION – 27
     Case 2:20-cv-00254-SMJ     ECF No. 193     filed 08/20/21   PageID.5518 Page 28 of 39




1                 d.     TVPA Claims – Count III

2          Plaintiffs also assert a TVPA claim under 18 U.S.C. § 1592(a). This section

3    prohibits “knowingly destroy[ing], conceal[ing], confiscat[ing], or possess[ing] any

4    actual or purported passport or other immigration document, or any other actual or

5    purported government identification document, of another person” in the course of

6    or with intent to violate Section 1589 or to “prevent or restrict or attempt to prevent

7    or restrict, without lawful authority, the person’s liberty to move or travel, in order

8    to maintain the labor or services of that person, when the person is or has been a

9    victim of a severe form of trafficking in persons.” 18 U.S.C. § 1592(a).

10         Plaintiffs allege that Defendant withheld work permits from H-2A workers so

11   that they could not freely leave Defendant’s orchards and to maintain the continued

12   labor of its workers. See ECF No. 171 at 28. Here, Plaintiffs have presented no

13   evidence of any common policy. C.f. Ellis v. Costco Wholesale Corp. (“Ellis II”),

14   285 F.R.D. 492, 519 (N.D. Cal. 2012) (“Plaintiffs have offered persuasive evidence

15   of a common direction emanating from . . . upper management.”). In fact, they admit

16   that any withholding was limited to certain regions, specifically the Tri-Cities area.

17   ECF No. 63 at 28. Resolution of this claim would require piecemeal evidence that,

18   for the reasons explained above, bar class certification. Plaintiffs have simply not

19   met their burden in showing common issues predominate for these claims. See Sali,

20   909 F.3d at 1004. Again, “individual questions . . . ‘overwhelm questions common


     ORDER GRANTING IN PART AND DENYING IN PART MOTION FOR
     CLASS CERTIFICATION – 28
     Case 2:20-cv-00254-SMJ       ECF No. 193   filed 08/20/21   PageID.5519 Page 29 of 39




1    to the class.’” See id. at 1008 (quoting In re Hyundai & Kia Fuel Econ. Litig., 881

2    F.3d at 691).

3          2.        FLCA Class

4                    a.   FLCA Contract         Claims    (Sections    19.30.110(5)   and
                          19.30.120(2))
5

6          Plaintiffs claim Defendant violated these sections by imposing daily

7    production standards. Like the TVPA claims, Defendant argues that the email

8    establishing the policy grants discretion. For the reasons explained above, while the

9    email may provide evidence of a common policy, individual issues regarding its

10   implementation across the different orchards will predominate the litigation.

11                   b.   FLCA Disclosure Claims Under Section 19.30.110(7)

12         Subject to the limitations described above, the Court finds that the

13   predominance requirement is met as to the FLCA Disclosure Claims for the subclass

14   of workers who worked on both contracts on the issue of whether Defendant was

15   required to provide a second FLCA disclosure for the second contract. This legal

16   statutory analysis question will provide a single answer for all members of the

17   subclass. Taking a “close look,” this Court determines that “common questions

18   predominate over individual ones.” Sali, 909 F.3d at 1008 (quoting In re Hyundai

19   & Kia Fuel Econ. Litig., 881 F.3d at 691).

20   //


     ORDER GRANTING IN PART AND DENYING IN PART MOTION FOR
     CLASS CERTIFICATION – 29
     Case 2:20-cv-00254-SMJ     ECF No. 193    filed 08/20/21   PageID.5520 Page 30 of 39




1          3.     Wait Time Class

2          Plaintiffs argue that Defendant had a common practice of failing to

3    compensate H-2A workers for time spent waiting before and after work when they

4    were transported to other orchards. ECF No. 63 at 22. Defendant concedes that it did

5    not have a policy of paying workers for “non-productive time” before the

6    Washington Supreme Court’s decision in Carranza v. Dovex Fruit Co., 416 P.3d

7    1205 (Wash. 2018). But although Defendant concedes as much, it argues that

8    individual issues predominate over the wage withholding claims alleged by the wait-

9    time class. ECF No. 99 at 28. This Court agrees.

10         For those class members who relied on transportation from Defendant to and

11   from “away” orchards,8 Plaintiffs allege that Defendant required class members to

12   wait approximately thirty minutes to an hour before starting work and thirty minutes

13   after work before being transported back to the Ice Harbor orchard. See ECF No. 63

14   at 19. Defendant responds that “any evidence of an alleged injury to any class

15   member—is literally all over the map” and thus not amenable to resolution by

16   representative testimony. ECF No. 99 at 29 (citing ECF No. 102-3–102-27). While

17

18
     8
      Plaintiffs do not allege that all workers relied on Defendant’s transportation. Some
19   workers had their own cars and drove themselves to away orchards. Those workers
     are not part of the wait-time class. See ECF No. 144 at 12–13. But there would need
20   to be some way to differentiate between those occasions when workers used
     personal vehicles from times that they rode Defendant’s busses.

     ORDER GRANTING IN PART AND DENYING IN PART MOTION FOR
     CLASS CERTIFICATION – 30
     Case 2:20-cv-00254-SMJ      ECF No. 193      filed 08/20/21   PageID.5521 Page 31 of 39




1    some orchards may have had this problem, they contend, other orchards did not. Tr.

2    (Aug. 4, 2021); see, e.g., ECF No. 102-27 at 6.9

3           In order to satisfy the predominance requirement, plaintiffs must show that

4    “damages are capable of measurement on a classwide basis.” Comcast Corp., 569

5    U.S. at 34. “[P]laintiffs must be able to show that their damages stemmed from the

6    defendant’s actions that created the legal liability.” Levya v. Medline Indus. Inc., 716

7    F.3d 510, 514 (9th Cir. 2013). While “damage calculations alone cannot defeat

8    certification,” id. at 513 (internal quotation omitted), this Court must find that

9    “calculation of damages will be sufficiently mechanical that whatever individualized

10   inquiries need occur do not defeat class certification.” Jordan v. Paul Fin., LLC, 285

11   F.R.D. 435, 466 (N.D. Cal. 2012).

12          Plaintiffs argue that representative testimony can be used in cases where

13   Defendant failed to maintain adequate records. ECF No. 182 at 5; see also Anderson

14   v. Mt. Clemens Pottery Co., 328 U.S. 680, 688 (1946), superseded by statute on

15   other grounds as stated in IBP, Inc. v. Alvarez, 546 U.S. 21 (2005). True. But four

16
     9
       Defendant also argues that Plaintiffs’ testimony is inconsistent with the wait-time
17   allegations. Plaintiff Gomez Rivera testified that workers were required to wait up
     to an hour on the bus before beginning work. ECF No. 98-2 at 91–92. He also
18   testified that “[e]veryone would get off the bus running, run to grab their ladder, and
     run towards their row.” Id. at 125 (contending that others were faster at this than
19   him, which is why he had lower productivity). Although it does not change the result
     of its analysis, the Court notes that it agrees with Plaintiffs that this is not internally
20   inconsistent. This mad-dash to start the day could occur once workers were allowed
     to leave the bus—after the alleged wait.

     ORDER GRANTING IN PART AND DENYING IN PART MOTION FOR
     CLASS CERTIFICATION – 31
     Case 2:20-cv-00254-SMJ     ECF No. 193     filed 08/20/21   PageID.5522 Page 32 of 39




1    words belie Plaintiffs’ argument of a mechanical calculation of damages: “up to”

2    and “or more.” ECF No. 63 at 19; see also ECF No. 66 at 8; ECF No. 67 at 7.

3    Representative testimony will not remedy the fact that, by Plaintiffs’ own admission,

4    the amount of time spent waiting was inconsistent across the different orchards—

5    and even inconsistent at the same orchard on different days. This is before the

6    possible issues identifying which class members used personal vehicles and when.

7    The predominance requirement is not met for these claims. Plaintiffs have not

8    identified a sufficient “basis for a reasonable inference as to the extent of damages.”

9    See Anderson, 328 U.S. at 688.

10   C.     Section 19.30.110(7) Claims

11         As explained above, for those workers who worked on both contracts, the

12   predominance and typicality requirements are met in this case. The Court considers

13   the other requirements in turn.

14         1.     Numerosity

15         Although there is no fixed threshold for the numerosity requirement, see Gen.

16   Tel. Co. of the Nw., Inc. v. EEOC, 446 U.S. 318, 330 (1980), courts generally find

17   classes of forty members or more are sufficient. See Rannis v. Recchia, 380 Fed.

18   App’x 646, 651 (9th Cir. 2010). There were approximately 800 workers who

19   worked on both contracts, so Plaintiffs satisfy the numerosity requirement. See Tr.

20   (Aug 4, 2021); see also ECF No. 105 at 4.


     ORDER GRANTING IN PART AND DENYING IN PART MOTION FOR
     CLASS CERTIFICATION – 32
     Case 2:20-cv-00254-SMJ       ECF No. 193     filed 08/20/21   PageID.5523 Page 33 of 39




1           2.     Commonality

2           Rule 23(a)(2) requires “questions of law or fact common to the class.” Fed.

3    R. Civ. P. 23(a)(2). “All questions of fact and law need not be common to satisfy the

4    [commonality requirement]. The existence of shared legal issues with divergent

5    factual predicates is sufficient, as is a common core of salient facts coupled with

6    disparate legal remedies within the class.” Meyer, 707 F.3d at 1041 (quoting Hanlon,

7    150 F.3d at 1019) (alteration in original). “The common contention ‘must be of such

8    a nature that it is capable of classwide resolution – which means that determination

9    of its truth or falsity will resolve an issue that is central to the validity of each one of

10   the claims in one stroke.’” Id. at 1401–42 (quoting Wal-Mart, 564 U.S. at 350). The

11   key inquiry under this factor is whether class treatment will “generate common

12   answers apt to drive the resolution of the litigation.” Torres, 835 F.3d at 1133

13   (quoting Wal-Mart, 564 U.S. at 350) (emphasis in original). However, not every

14   question of law or fact needs to be common to the class. Valencia v.

15   HomeDeliveryLink Inc., No. 4:18-cv-05034-SMJ, 2019 WL 7819649, at *3 (E.D.

16   Wash. Sept. 23, 2019). Rather, “[t]o satisfy Rule 23(a)(2) commonality, ‘even a

17   single common question’ will do.” Torres, 835 F.3d at 1133 (quoting Wal-Mart,

18   564 U.S. at 350) (alterations omitted). Whether a question will drive the resolution

19   of the litigation depends on the nature and elements of the underlying claims.

20   Jimenez v. Allstate Ins. Co., 765 F.3d 1161, 1165–66 (9th Cir. 2014). Common


     ORDER GRANTING IN PART AND DENYING IN PART MOTION FOR
     CLASS CERTIFICATION – 33
     Case 2:20-cv-00254-SMJ     ECF No. 193    filed 08/20/21   PageID.5524 Page 34 of 39




1    questions must contain sufficient “glue” to bind class members’ claims. Id. at 1166

2    (quoting Wal-Mart, 564 U.S. at 352).

3             For the reasons explained in the predominance section above, the

4    commonality requirement is met as to Plaintiffs’ Section 19.30.110(7) claims. Class

5    treatment will “generate common answers apt to drive the resolution of the

6    litigation.” Torres, 835 F.3d at 1133 (emphasis in original); see also Sali, 909 F.3d

7    at 1008 (“Rule 23(b)(3)’s predominance inquiry is ‘far more demanding’ than Rule

8    23(a)’s commonality requirement.” (quoting Amchem Prods., Inc., 521 U.S. at

9    624)).

10            3.   Adequacy

11            Rule 23(a)(4) requires that “the representative parties will fairly and

12   adequately protect the interests of the class.” Fed. R. Civ. P. 23(a)(4). “Determining

13   whether representation is adequate requires the court to consider two questions:

14   ‘(a) do the named plaintiffs and their counsel have any conflicts of interest with

15   other class members and (b) will the named plaintiffs and their counsel

16   prosecute the action vigorously on behalf of the class?’” Sali, 909 F.3d at 1007

17   (quoting In re Mego Fin. Corp. Secs. Litig., 213 F.3d 454, 462 (9th Cir. 2000)).10

18

19
     10
       The commonality and typicality requirements “also tend to merge with the
20   adequacy-of-representation requirement.” Dukes, 564 U.S. at 349 n.5 (quoting
     Gen. Tel. Co. of Sw., 457 U.S. at 157–58 n.13).

     ORDER GRANTING IN PART AND DENYING IN PART MOTION FOR
     CLASS CERTIFICATION – 34
     Case 2:20-cv-00254-SMJ      ECF No. 193    filed 08/20/21   PageID.5525 Page 35 of 39




1          For the reasons explained as to typicality, the Court does not find that

2    Plaintiffs have interests adverse to the class members that render them inadequate

3    representatives. And Plaintiffs have met their burden of showing that they will

4    prosecute the action vigorously on behalf of the class. Additionally, class counsel

5    does not have any conflicts, and have “lengthy track records representing

6    workers in class action litigation and will vigorously prosecute the action on

7    behalf of the class.” ECF No. 63 at 33–34. Defendant does not appear to dispute

8    that counsel is adequate to represent the class. See generally ECF No. 99; see

9    also Tr. (Aug. 4, 2021). Accordingly, the adequacy requirement is met as to both

10   representative Plaintiffs and class counsel for the Section 19.30.110(7) claims.

11         4.     Superiority

12         Finally, Rule 23(b) also requires that “a class action is superior to other

13   available methods for fairly and efficiently adjudicating the controversy.” In

14   determining superiority, courts consider

15         (A) the class members’ interests in individually controlling the
           prosecution or defense of separate actions; (B) the extent and nature of
16         any litigation concerning the controversy already begun by or against
           class members; (C) the desirability or undesirability of concentrating
17         the litigation of the claims in the particular forum; and (D) the likely
           difficulties in managing a class action.
18

19   Fed. R. Civ. P. 23(b)(3).

20


     ORDER GRANTING IN PART AND DENYING IN PART MOTION FOR
     CLASS CERTIFICATION – 35
     Case 2:20-cv-00254-SMJ       ECF No. 193     filed 08/20/21   PageID.5526 Page 36 of 39




1             There is no evidence or reason to believe that any of the members of the

2    proposed class have a strong interest in pursuing their own suits. See Fed. R. Civ. P.

3    23(b)(3)(A). Given class members’ limited English proficiency, financial resources,

4    and understanding of this country’s legal system—as well as the fact that most class

5    members reside in Mexico, the likelihood of individual suits is small. There are no

6    pending related suits commenced by class members. Fed. R. Civ. P. 23(b)(3)(B).

7    And, as Defendant admits, class members’ claims would otherwise be time barred,

8    so they likely could not bring an individual claim at this point. See ECF No. 189 at

9    5 n.3.

10            Other than those in Mexico, most potential witnesses are in this district, as is

11   Defendant. Fed. R. Civ. P. 23(b)(3)(C). As Plaintiffs point out, even though the

12   language barrier and geographic location of class members may cause logistical

13   challenges, these are alleviated by class action treatment, but would be exacerbated

14   by a series of individual suits. ECF No. 63 at 35.

15            For these reasons, the superiority requirement is met as to Plaintiffs’ Section

16   19.30.110(7) claims.

17                                       CONCLUSION

18            Plaintiffs have identified and alleged concerning issues with Defendant’s

19   policies and culture. In fact, Defendant admits that at certain orchards and with

20   certain managers, legal violations likely occurred, giving rise to “legitimate gripes.”


     ORDER GRANTING IN PART AND DENYING IN PART MOTION FOR
     CLASS CERTIFICATION – 36
     Case 2:20-cv-00254-SMJ       ECF No. 193   filed 08/20/21   PageID.5527 Page 37 of 39




1    Tr. (Aug 4, 2021). Unfortunately, with the exception of their Section 19.30.110(7)

2    claims, Plaintiffs have simply not met their burden of showing that this case is

3    manageable as a class action. The sprawling physical and factual landscape of this

4    case, as well as the thorny issues with the proffered class representatives, render this

5    case generally too unwieldy and unfit for class treatment under the required rigorous

6    analysis. Sali, 909 F.3d at 1004. The Court thus grants in part and denies in part

7    Plaintiffs’ bid for class certification.

8           Accordingly, IT IS HEREBY ORDERED:

9           1.     Plaintiffs’ Motion for Class Certification, ECF No. 63, is GRANTED

10                 IN PART and DENIED IN PART as described above.

11          2.     The Court certifies the following class, referred to as the “FLCA

12                 Subclass,” under Rule 23(b)(3):

13                        All Mexican nationals employed at Stemilt Ag Services,
                          LLC in Washington, pursuant to both the 2017 H-2A
14                        contract from January 16, 2017 through August 11, 2017
                          and the H-2A contract from August 14, 2017 through
15                        November 15, 2017”

16                 for the purposes of litigating class members claims under Wash. Rev.

17                 Code § 19.30.110(7) only.

18          3.     Columbia Legal Services and Keller Rohrback L.L.P. are appointed as

19                 class counsel pursuant to Rule 23(g).

20


     ORDER GRANTING IN PART AND DENYING IN PART MOTION FOR
     CLASS CERTIFICATION – 37
     Case 2:20-cv-00254-SMJ    ECF No. 193        filed 08/20/21   PageID.5528 Page 38 of 39




1          4.   The Court designates named Plaintiffs Gilberto Gómez Garcia and

2               Jonathan Gómez Rivera as class representatives.

3          5.   By no later than three weeks from the date of this Order, the parties

4               shall confer concerning notice to the class pursuant to Federal Rule of

5               Civil Procedure 23(c)(2) and shall file a proposed Notice and notice

6               plan.

7               A.      If the parties cannot reach an agreement regarding the proposed

8                       Notice and notice plan, Plaintiffs shall submit a proposed Notice

9                       and notice plan by that date.

10              B.      Defendant shall have ten days from service of the proposed

11                      Notice and notice plan to serve and file any objections.

12              C.      Plaintiffs shall have five days from service of any objection to

13                      serve and file a reply.

14   //

15   //

16   //

17   //

18   //

19   //

20   //


     ORDER GRANTING IN PART AND DENYING IN PART MOTION FOR
     CLASS CERTIFICATION – 38
     Case 2:20-cv-00254-SMJ     ECF No. 193    filed 08/20/21   PageID.5529 Page 39 of 39




1          6.     By no later than three weeks from the date of this Order, the parties

2                 shall file a joint status report with proposed deadlines for the remainder

3                 of this matter—including those claims which the Court did not certify

4                 as a class action—and addressing any other issues of which they

5                 believe the Court should be aware.

6          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

7    provide copies to all counsel.

8          DATED this 20th day of August 2021.

9

10                      _________________________
                        SALVADOR MENDOZA, JR.
11                      United States District Judge

12

13

14

15

16

17

18

19

20


     ORDER GRANTING IN PART AND DENYING IN PART MOTION FOR
     CLASS CERTIFICATION – 39
